Motion to compel acceptance of the notice of appeal served December 27, 1957 granted, without costs. The copy of the judgment served was defective in that the page of the judgment containing the dismissals of the cross complaints was missing. Thus, technically, there was never any effective service upon the City of New York of a copy of the judgment as required by section 612 of the Civil Practice Act (Kelly v. Sheehan, 76 N. Y. 325; Anthony v. Schofield, 265 App. Div. 423). Concur—Botein, P. J., Breitel, Rabin, M. M. Frank and Bastow, JJ.